Citation Nr: 0106953	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bursitis of the 
right knee.

3.  Entitlement to service connection for numbness of the 
arms and a right shoulder twitch.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 RO decision that denied 
service connection for left ear hearing loss, bursitis of the 
right knee, numbness of the arms and a right shoulder twitch 
claimed due to an undiagnosed illness, and "residuals of 
medications" claimed due to an undiagnosed illness.  A review 
of communication from the veteran, including his substantive 
appeal to the Board, makes clear that the disability claimed 
to be "residuals of medications" taken in service is the 
claimed numbness of the arms with a right shoulder twitch.  
Thus there is no separate issue of service connection for 
"residuals of medications;" such is part of the claim for 
service connection for numbness of the arms and a right 
shoulder twitch. 


REMAND

In its September 1999 decision, the RO denied the claims for 
service connection on the basis that they were not well 
grounded.  However, during the pendency of this appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which among other things eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

As to the claim for service connection for right knee 
bursitis, service medical records note the veteran was 
treated for traumatic suprapatellar bursitis of the right 
knee in July 1998.  He retired from active duty at the end of 
September 1998.  A service retirement examination in October 
1998 (a few weeks after active duty ended) noted resolving 
right knee bursitis.  A March 1999 VA examination noted knee 
swelling which the doctor said was most likely due to running 
in service, but no knee diagnosis was given by the examiner.  
The duty to assist requires additional development on this 
issue in particular.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
medical providers who have examined or 
treated him, since his September 1998 
release from active duty, for left ear 
hearing loss, a right knee disorder, and 
symtoms of numbness of the arms and a 
right shoulder twitch.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already on file. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any right knee 
disability including bursitis.  The 
claims file should be provided to and 
reviewed by the examiner.  The doctor 
should diagnose all current right knee 
disorders and should provide a medical 
opinion, with full rationale, as to 
whether any current right knee disorder 
is related to the findings shown in the 
service medical records.

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection for left ear hearing loss, 
right knee bursitis, and numbness of the 
arms and a right shoulder twitch.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  After completion of the foregoing, the 
RO should review, on the merits, the 
claims for service connection for left ear 
hearing loss, right knee bursitis, and 
numbness of the arms and a right shoulder 
twitch.  If the claims remain denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


